Citation Nr: 1543221	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-46 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability (claimed as breathing problems).

2.  Entitlement to service connection for a skin disability of the face, neck, and lateral arms.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for breathing problems and a skin condition of the face, neck, and lateral arms.  

The issues of service connection for fibromyalgia and staff infections/boils on the lower extremities (as distinct from the claimed skin disability affecting the face, neck, and lateral arms) have been raised by the record in a July 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is necessary with respect to the claims on appeal.

In his November 2010 substantive appeal, the Veteran stated that he had respiratory and skin problems during active service.  The service treatment records (STRs) available in the record are limited to: entrance and separation exams/reports of medical history; dental records; and immunization records.  There is no record of any medical treatment sought or given during the entirety of the Veteran's enlistment.  As the Veteran asserts that the disabilities at issue manifested during service, remand is required for exhaustive development to ensure that all available STRs are associated with the record.

In addition, the Veteran was not offered a VA examination with respect to the disabilities on appeal, which were considered solely under the presumptions available to Veterans exposed to Agent Orange.  However, as noted above, the Veteran has also claimed that the disabilities manifested during service (due to exposure to asbestos, diesel fuel, and smoke (respiratory disability) and solvents (skin disability)) and have persisted since.  He is competent to report symptoms capable of lay observation.  The Board finds that the facts in this matter (in-service events consistent with the Veteran's service, current disabilities, and an allegation of symptoms since service) meet the low threshold to trigger the Secretary's duty to assist by providing medical examinations.  Therefore, the Board must remand these matters for VA examinations to address the question of whether it is as likely as not that the Veteran has respiratory or skin disabilities resulting from his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the medical evidence of record indicates that the Veteran has been diagnosed with asthma and bronchial hyperreactivity.  In his July 2010 statement, he stated that he has now been diagnosed with chronic obstructive pulmonary disease (COPD).  This suggests that there are updated treatment records available that may be pertinent to the claims at issue.  On remand, updated treatment records must be obtained (if available).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for exhaustive development to obtain any STRs not already associated with the record.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for respiratory or skin disabilities during the period under consideration, and to provide authorizations for VA to secure records of any such private treatment.  Secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the development sought above is completed, arrange for an appropriate VA examination of the Veteran to ascertain the nature and likely etiology of any current respiratory disability/ies.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each respiratory disability entity found.  

(b) Please identify the most likely etiology for any/each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service, to specifically include consideration of conceded exposure to herbicides and asbestos (see, e.g., June 2015 Supplemental Statement of the Case (conceding exposure to asbestos) and the claimed exposure to solvents, diesel fumes, and smoke?  The examiner should consider and discuss as necessary the Veteran's lay assertions that his current respiratory disability/ies first manifested during active service.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

4.  After the development sought above is completed, arrange for an appropriate VA examination of the Veteran to ascertain the nature and likely etiology of any current skin disability of the face, neck, and lateral arms.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each skin disability entity found.  

(b) Please identify the most likely etiology for any/each skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service, to specifically include conceded exposure to herbicides and asbestos (see, e.g., June 2015  Supplemental Statement of the Case) and the claimed exposure to solvents, diesel fumes, and smoke?  The examiner should consider and discuss as necessary the Veteran's lay assertions that his current skin disability/ies first manifested during active service.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

5.  Thereafter, review the record and readjudicate the claims on appeal.  If they remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board (if in order) for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
                                                                                 


